762 N.W.2d 526 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Johnny Lee BROWN, Defendant-Appellant.
Docket No. 137960, COA No. 287608.
Supreme Court of Michigan.
March 27, 2009.

Order
On order of the Court, the application for leave to appeal the November 7, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J. (concurring).
I concur in the order denying leave to appeal. I write separately only to note that this Court has not addressed defendant's argument regarding the imposition of costs and fees because it is not properly before the Court. However, defendant may raise the issue in a motion for relief from judgment under MCR 6.508.